Citation Nr: 1820592	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  11-20 257 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1. Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), in excess of 30 percent prior to October 5, 2016 and in excess of 70 percent thereafter.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to October 1971.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).

The Veteran testified at an October 2016 Board videoconference hearing.  The hearing transcript is of record.    

The Board remanded the appeal in May 2017 for an updated VA examination.  An updated examination was obtained and the Board finds that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In September 2017, the RO granted 70 percent rating for PTSD effective October 5, 2016.  The issue on appeal has, therefore, been recharacterized to reflect the staged rating. 

In a February 2018 statement, the Veteran's representative raised a claim for a TDIU in the context of the Veteran's increased rating claim.  See Rice v. Shinsexi, 22 Vet.App. 447 (2009).  The claim for a TDIU has, accordingly, been added to the appeal. 



FINDINGS OF FACT

1. For the entire rating period, service-connected PTSD results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

2. For the entire rating period, the Veteran has been unable to secure or follow gainful or more than marginal employment due to service-connected disabilities.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, prior to October 5, 2016, the criteria for a higher initial 70 percent rating for PTSD have been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2018).

2.  For the entire rating period, the criteria for a 100 percent rating for PTSD have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2018).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2018).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2018); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the Veteran was provided adequate preadjudicatory notice addressing the initial claim for service connection for an acquired psychiatric disorder.  The Board finds that VA examinations, when considered with other evidence of record, are sufficient for rating purposes.  

Increased Rating 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran has challenged the initial rating assigned for PTSD by seeking appellate review.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction between claims stemming from an original rating versus increased rating).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson, 12 Vet. App. at 126.  While the Veteran was assigned an initial staged rating in this case, based on the evidence of record, the Board finds that a staged rating is not warranted for PTSD, and a 70 percent rating is warranted for the entire appeal period.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Prior to October 5, 2016, the Veteran was in receipt of a 30 rating under Diagnostic Code 9411 for PTSD.  A higher 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

From October 5, 2016, he was assigned a 70 percent rating.  A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  

In evaluating psychiatric disorders, the Board is mindful that the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013).  "A veteran may only qualify for a given rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Further, "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas." 

The Veteran contends that a higher initial rating is warranted for his service-connected acquired psychiatric disorder.  The Board finds, resolving reasonable doubt in the Veteran's favor, that currently diagnosed PTSD results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

Prior to October 5, 2016, there is conflicting evidence of record with regard to the severity of the Veteran's PTSD.  A July 2009 private psychosocial assessment and employability evaluation completed by Dr. E.M.P., a licensed psychologist, shows that the Veteran had retired from General Motors in 1999 and since then, had been working part time as a farmer. The Veteran symptoms included sleep difficulty, nightmares, intrusive or involuntary thoughts and flashbacks.  

A May 2010 VA examination identified a diagnosis of PTSD.  Psychiatric symptoms included sleep disturbance, intrusive thoughts and flashbacks, anxiety, and conflicts with family due to his temper.  The Veteran did not identify employment dysfunction.  A mental status examination identified occasional anxiety.  While past treatment indicating severe PTSD was noted, the VA examiner indicated that he would not rate the Veteran's functioning as severe at that time, and instead, assessed the Veteran with mild PTSD.  

While the VA examiner indicated improvement in the Veteran's PTSD, a second October 2010 private psychosocial assessment and employability evaluation completed by Dr. E.M.P., indicated that his symptoms caused severe social and occupational impairment due to symptoms such as difficulty concentrating, generalized anxiety with 10 to 15 panic attacks per month, short-term memory loss, flashbacks and intrusive thoughts, sleep disturbance and insomnia, overwhelming feelings of anger and sorrow, being withdrawn, and bouts of moderately severe depression.  

VA treatment records show that the Veteran received mental health treatment for PTSD and major depressive disorder, but do not reflect fluctuations in the severity of the Veteran's symptoms or the severity of his symptoms over the course of the appeal.  He was noted to be anxious on an April 2013 mental status examination, but functioned reasonably well and remained married.  It was noted that the Veteran kept himself busy with farming.  

During an October 2016 Board hearing, the Veteran described his typical day which involved taking care of his farm.  He had breakfast with his wife before she left for work.  He bailed hay, chopped wood, and took care of his cows and chickens.  The Veteran identified various frustrations associate with his farm work, indicating that he had panic attacks when he had mechanical problems with his farm equipment.  While he enjoyed caring for his animals, he also identified getting frustrated with the animals and described problems with anger.  He also identified problems with forgetfulness, such as forgetting to do certain tasks or forgetting to turn off the water.  He reported that he had panic attacks three or four times a week.  He didn't have any social activities, avoided leaving the farm, and left the farm approximately three times a week.  He saw his daughter approximately once a month but also indicated that he got frustrated with her actions and conduct.  He described problems with road rage, panic attacks, and sleep disturbance.  He also identified problems with remembering birthdates, anniversaries, and with remembering what day it was.  

A June 2017 VA examination identified diagnoses of PTSD, major depressive disorder, and unspecified anxiety disorder.  The Veteran's symptoms included depressed mood, anxiety, suspiciousness, panic attacks that occurred more than once a week, chronic sleep impairment, memory loss, flattened affect, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a worklike setting.  His symptoms overlapped and were comorbid.  His psychiatric symptoms were stated to result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking, and mood.  During his examination, he was depressed, tearful at times, and anxious, and immediate and delayed memory were impaired.  Psychometric testing indicated a high severity of PTSD symptoms, moderate depression, and moderate anxiety.  

Mental status examinations conducted during the course of VA treatment and his VA examinations show that the Veteran was alert and oriented, grooming was appropriate, speech was normal, and thought process was normal.  Problems with insight and judgement were not indicated.  The Veteran denied suicidal and homicidal ideation and psychosis.

The evidence of record shows that, for the entire rating period, the Veteran has psychiatric symptoms related to depression, anxiety, chronic sleep impairment, intrusive thoughts and flashbacks, panic attacks, difficulty with concentration, impaired memory, flattened affect, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a worklike setting.  While the May 2010 VA examination identified mild PTSD, a contemporaneous private assessment, which included psychological testing, and a more recent June 2017 VA examination identify PTSD as being severe in degree with occupational and social impairment in most areas, and the Board finds that these assessments are consistent with lay testimony provided by the Veteran.

The Veteran's PTSD has been characterized by symptoms and a level of impairment consistent a 70 percent rating under Diagnostic Code 9411.  While the Veteran's symptoms, to include depression, anxiety, sleep impairment, difficulty in understanding complex commands, memory loss, impaired judgment; impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships are consistent with a 50 percent rating, he has exhibited difficulty in adapting to stressful circumstances (including work or a work like setting) consistent with a higher 70 percent rating, and the private psychologist and June 2017 VA examiner indicated a severe level of impairment due to PTSD and psychiatric symptoms.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a higher initial 70 percent rating is warranted for the entire rating period.  

The Board finds that the Veteran has not met or more nearly approximated the criteria for a higher 100 percent disability rating for his acquired psychiatric disorder at any time during the appeal period.  See 38 C.F.R. § 4.130.  The record does not indicate total occupational and social impairment, due to symptoms of such a severity as described for a 100 percent evaluation.  The June 2017 VA examiner identified occupational and social impairment in most areas, but did not identify total occupational and social impairment due to the Veteran's psychiatric symptoms.  While the October 2010 private evaluation indicated that the Veteran had severe social, personal, and occupational impairment, it did not identify both total occupational impairment and total social impairment.  Instead, the Veteran has maintained a relationship with his wife and daughter for the entire appeal period and according to hearing testimony has been able to keep up with daily chores on his farm.  Moreover, the Veteran did not exhibit symptomatology of such severity as indicated for a 100 percent rating (i.e. gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name).  The Board finds that the degree of severity of the Veteran's psychiatric symptoms and functional impairment is not consistent with a 100 percent rating for PTSD at any time during the appeal period.

TDIU

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).  In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2018).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  38 C.F.R. §4.16(a).

Pursuant to the initial rating decision above, the Board has granted a 70 percent rating for service-connected PTSD for the entire rating period.  The Veteran is additionally service-connected for tinnitus, rated at 10 percent disabling, and bilateral hearing loss, rated as noncompensable.  For the entire rating period, the Veteran has met the schedular criteria for a total disability rating based on individual unemployability.  Therefore, application of a TDIU is appropriate so long as the severity of the Veteran's service-connected disabilities warrants such a rating during this time period.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

The next step is to determine whether the Veteran was unemployable due to his service-connected disabilities.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2018).  The Board finds that for the entire rating period, the Veteran has not been able to secure and follow gainful or more than marginal employment due to his service-connected disabilities. 

With regard to the Veteran's educational and employment history, the record shows that the Veteran has not worked full time since he retired from General Motors in 1999.  

The weight of the evidence shows that the Veteran is not capable of maintaining gainful employment due to his service-connected PTSD.  VA and private evaluations and Board hearing testimony show that the Veteran has not been employed since 1999.  While the Veteran is able to accomplish farm chores with some difficulties detailed in Board hearing testimony, the Board notes that this does not constitute gainful employment and his tasks were described as chores to maintain firewood to heat the home, did not require interaction with people, and he was able to set his own schedule.  The Board finds that the casual work in such a sheltered workshop cannot be considered substantial gainful employment.  See 38 C.F.R. § 4.16 (a) (2018) (Marginal employment shall not be considered substantially gainful employment, and includes but is not limited to employment in a protected environment such as a family business or sheltered workshop.).

An October 2010 private psychological and employability reevaluation completed by Dr. E.T. indicates that the Veteran does not possess any transferrable skills to sedentary work from his former employment and his PTSD symptoms caused severe social, personal, and occupational impairment.  The June 2017 VA examination indicates that the Veteran's psychiatric symptoms would cause occupational and social impairment in most areas, to include work, school, family relations, judgement, thinking, and mood.  With consideration of the Veteran's symptoms, to include depression, anxiety, frequent panic attacks, significant memory loss, difficulty with understanding complex commands, difficulty in maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting, the Board finds, resolving the benefit of the doubt in favor of the Veteran, that he would not be able to secure or follow gainful or more than marginal employment.

Accordingly, the Board finds that the weight of the evidence shows that the Veteran is unemployable due to service-connected disabilities and a TDIU is warranted for the entire appeal period.  


ORDER

Resolving reasonable doubt in the Veteran's favor, prior to October 5, 2016, a higher initial 70 percent rating is granted for PTSD.

An initial rating in excess of 70 percent for PTSD is denied.  

A TDIU is granted. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


